Citation Nr: 0923274	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right eye disorder.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to August 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

In July 2008 the Board remanded this issue to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that there has not been proper 
compliance with the Board's July 2008 remand.  The RO was 
directed to obtain a medical opinion regarding the etiology 
of the veteran's right eye glaucoma and nuclear cataracts.  
On VA examination in September 2008, however, no comment as 
to the etiology of the veteran's glaucoma and nuclear 
cataracts was offered.  

The RO requested that a second opinion be rendered on the 
question of the etiology of the veteran's glaucoma and 
nuclear cataracts.  In November 2008, a second VA 
ophthalmology etiology opinion was issued.  The report of 
that examination suggests that the Veteran has optic atrophy 
or glaucoma, but regardless, the disability is not service 
related.  However, this opinion failed to address the 
etiology of the cataracts.  

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a 
remand is required to ensure that the orders of the Board's 
July 2008 remand are carried out.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
November 2008 examiner and ask that she 
clarify whether or not the Veteran has a 
nuclear cataract, and if so, whether there 
is a 50 percent probability or greater 
that it had its clinical onset in service 
or is otherwise related to the veteran's 
period of active service, including the 
April 1968 injury.  A detailed rationale 
for any opinion provided should be 
included.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
